    Case 19-61608-grs Doc 833-51 Filed 07/29/20 Entered 07/29/20 08:18:59 Desc
Exhibit 51. Email exchange by and between Michael Lewitt and Grant White dated Page 1 of 5




                                    EXHIBIT 51
    Case
      Case19-61608-grs
             19-61608-grs Doc
                           Doc833-51
                               11-4 Filed
                                       Filed01/06/20
                                             07/29/20 Entered
                                                        Entered01/06/20
                                                                 07/29/2001:52:01
                                                                          08:18:59 Desc
                                                                                    Desc
Exhibit 51. Email exchange by and between
                                   Exhibit D
                                           Michael
                                               PageLewitt
                                                     1 of 4and Grant White dated Page 2 of 5



                                         Exhibit D
                                 (December 24, 2019 Email)
      Case
        Case19-61608-grs
               19-61608-grs Doc
                             Doc833-51
                                 11-4 Filed
                                         Filed01/06/20
                                               07/29/20 Entered
                                                          Entered01/06/20
                                                                   07/29/2001:52:01
                                                                            08:18:59 Desc
                                                                                      Desc
  Exhibit 51. Email exchange by and between
                                     Exhibit D
                                             Michael
                                                 PageLewitt
                                                       2 of 4and Grant White dated Page 3 of 5

Irving, James R.

Subject:                               FW: Still need the following information


From: Michael Lewitt <mlewitt@thecreditstrategist.com>
Sent: Tuesday, December 24, 2019 11:56 AM
To: Grant White <Grant@americorehealth.com>
Cc: sam halim <samh0264@gmail.com>
Subject: Re: Still need the following information

You’ve already spent a bunch of it. I sent you a default notice this morning and I am going to seek my remedies
immediately. If I have to file this company or shut down the hospitals so be it (Ellwood is already closed so we are down
to St Alexius). But I am not going to let this continue. Do not pay anything else until you get my written permission.

Sent from my iPhone


        On Dec 24, 2019, at 11:51 AM, Grant White <Grant@americorehealth.com> wrote:


        Im not touching the old ar. Will resend Fridays sources and uses to you. Just got off phone with bank to
        get the Midwest wire out.




        Thank you,

        Grant White
        Founder & CEO
        Americore Health℠
        954.654.0301
        grant@americorehealth.com
        americorehealth.com
        <image001.jpg>

        For meetings, calls, and appointments please email my assistant Cecile@americorehealth.com and send
        a calendar invite for all scheduling requests.


        Confidentiality Notice: The information contained in this electronic message is privileged and confidential information
        intended only for the use of the individual entity or entities named as recipient or recipients. If the reader is not the
        intended recipient, be hereby notified that any dissemination, distribution or copy of this communication is strictly
        prohibited. If you have received this communication in error, please notify me immediately by electronic mail or by
        telephone and permanently delete this message from your computer system. Thank you.


        From: Michael Lewitt <mlewitt@thecreditstrategist.com>
        Sent: Tuesday, December 24, 2019 11:43 AM
        To: Grant White <Grant@americorehealth.com>
        Cc: sam halim <samh0264@gmail.com>
        Subject: Re: Still need the following information


                                                                    1
    Case
      Case19-61608-grs
             19-61608-grs Doc
                           Doc833-51
                               11-4 Filed
                                       Filed01/06/20
                                             07/29/20 Entered
                                                        Entered01/06/20
                                                                 07/29/2001:52:01
                                                                          08:18:59 Desc
                                                                                    Desc
Exhibit 51. Email exchange by and between
                                   Exhibit D
                                           Michael
                                               PageLewitt
                                                     3 of 4and Grant White dated Page 4 of 5
    And what happened to the 75 you paid MEDs in Friday? Your numbers are not making sense which is
    why I asked for the final sources and uses. We discussed paying them 75.

    And again the old AR is not Americore’s money to spend. This is not ok. Should I have all the people
    coming after me call you for an explanation why I can’t pay them?

    Sent from my iPhone


            On Dec 24, 2019, at 11:19 AM, Grant White <Grant@americorehealth.com> wrote:


            From where? The $250000 bridge that just I just got put in to pay $200000 to MEDS
            right now and $36,000 to health insurance.

            The payroll account is still $15000 short of checks written.

            I’ll call as soon as I get this MEDS wire out.

            I will move the $7500 I just saw from Brian’s email from today’s payments over to the
            third Friday account as soon as I’m off phone.

            I’ll then call to walk through everything. You have the needs list from Friday’s Email.

            Get Outlook for iOS

            From: Michael Lewitt <mlewitt@thecreditstrategist.com>
            Sent: Tuesday, December 24, 2019 8:12:50 AM
            To: Grant White <Grant@americorehealth.com>
            Cc: sam halim <samh0264@gmail.com>
            Subject: Re: Still need the following information

            I got the am one but not the pm one where you show what was actually paid.

            I need the old AR paid today I am told by the troops that there are sufficient funds to
            pay me at least $100k of the $171 plus today’s small additional amount that is owed.

            Sent from my iPhone


                    On Dec 24, 2019, at 11:04 AM, Grant White
                    <Grant@americorehealth.com> wrote:


                    The sources and uses on Friday I sent to you. Give me a couple
                    minutes. I’m getting the MEDS wire out from the bridge I just got in
                    place that just hit the account.

                    Get Outlook for iOS

                    From: Michael Lewitt <mlewitt@thecreditstrategist.com>
                    Sent: Tuesday, December 24, 2019 7:58:23 AM
                    To: Grant White <Grant@americorehealth.com>
                                                             2
    Case
      Case19-61608-grs
             19-61608-grs Doc
                           Doc833-51
                               11-4 Filed
                                       Filed01/06/20
                                             07/29/20 Entered
                                                        Entered01/06/20
                                                                 07/29/2001:52:01
                                                                          08:18:59 Desc
                                                                                    Desc
Exhibit 51. Email exchange by and between
                                   Exhibit D
                                           Michael
                                               PageLewitt
                                                     4 of 4and Grant White dated Page 5 of 5
                Cc: sam halim <samh0264@gmail.com>
                Subject: Re: Still need the following information

                No you didn’t send that we paid them just what we owe them

                Sent from my iPhone


                        On Dec 24, 2019, at 10:57 AM, Grant White
                        <Grant@americorehealth.com> wrote:


                        I sent that to you early yesterday

                        Get Outlook for iOS

                        From: Michael Lewitt
                        <mlewitt@thecreditstrategist.com>
                        Sent: Tuesday, December 24, 2019 5:47:16 AM
                        To: Grant White <Grant@americorehealth.com>; sam
                        halim <samh0264@gmail.com>
                        Subject: Still need the following information

                        MCA payments
                        Actual sources and uses for Friday’s collections (the
                        900k)

                        Michael E. Lewitt
                        Third Friday Management, LLC
                        85 N. Congress Avenue
                        Delray Beach, FL 33445
                        (561) 239‐1510
                        mlewitt@thirdfriday.com

                        This communication (including any attachments)
                        contains information which is confidential and may also
                        be legally privileged. This communication is for the
                        exclusive use of the intended recipient(s). If you are not
                        the intended recipient(s), you are strictly prohibited
                        from distributing, copying, disclosing or using this
                        communication or the information in it (in whole or in
                        part). If you received this information in error, please
                        notify us by email (mlewitt@thecreditstrategist.com) or
                        by telephone (561‐239‐1510) and then delete the email
                        (including any attachments) from your system together
                        with any copies of it. This communication does not
                        constitute investment advice or a recommendation to
                        purchase any security and does not constitute an offer
                        to sell any security.

                        Third Friday Management, LLC is registered as an
                        investment adviser with the Securities and Exchange
                        Commission.
                                                    3
